DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/495,790 filed on 24 September 2014, now U.S. Patent 10,540,686 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 23 September 2021. Claims 1-20 and 40 have been cancelled, claims 21-23, 27, 29-31, 33, 35, and 37-39 have been amended, and new claim 41 has been added. Therefore, claims 21-39 and 41 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 101 related to Claims 37-40 being directed to non-statutory subject matter; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101 based on an abstract idea; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore the Examiner places new grounds of rejection.
A terminal disclaimer has been submitted; therefore, the double patenting rejection(s) are withdrawn.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 21-28), method (claims 29-36), and a program product comprising a non-transitory computer-readable storage medium (claims 37-40), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 21 recites a system, comprising: one or more servers including: a communications module configured to connect with consumer devices via a network; and a processor in communication with the communications module, the processor being configured to: provide an electronic user interface to a consumer device associated with a consumer account via the network, the electronic user interface comprising an impression with an indication of one or more items; receive, via the network and from the consumer device, a buy button selection input associated with the electronic user interface, the buy button selection input indicating a selected item; subsequent to receiving a transaction completion indication for the selected item based on purchase transaction data associated with the consumer device, determine a plurality of additional items, wherein the processor is configured to: determine data representing a plurality of available items; assign a relevance metric to each of the plurality of available items based on item search queries associated via the network, the purchase redirect display to the electronic user interface.
Independent claims 29 and 37 are parallel to claim 21 above, but directed to a method (claim 29) and a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program instructions stored therein, the computer-readable program instructions comprising an executable portion configured to (claim 37) perform the same (or similar) activities as at claim 1 above, including the other additional elements.
The dependent claims (claims 22-28, 30-36, and 38-40) appear to be encompassed by the abstract idea of the independent claims since they merely indicate initiating a first timer and/or a second timer prior to receiving transaction completion indication (claims 22-23, 30-31, and 38-39), arranging impressions based on relevance (claims 24, 32, and 40), completing an instant, one-click transaction based on selection of a first additional item (claims 25 and 33), the redirect comprising a link to digital content describing the first additional item (claims 26 and 34), selecting an additional item, completing an instant (i.e., one-click) transaction for it, and generating a purchase summary for the instant, one-click 
The claim elements additional to the abstract idea are underlined above, but the claim elements may be summarized as the idea of providing an impression with a buy capability and upon completion of that transaction, providing relevant impressions to the purchaser; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors …)” grouping of subject matter (see the 2019 PEG).
See, e.g., Bustos, Linda, Cross-Selling Tips for Online Retailers, dated 2 January 2008, downloaded from https://www.elasticpath.com/blog/cross-selling-tips-ecommerce on 20 May 2021, indicating cross-selling (i.e., offering additional items upon purchase) “as an etailer’s answer to ‘would you like fries with that?’” (Bustos at 1).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are the use of a system, comprising: one or more servers including: a communications module configured to connect with devices via a network; and a processor in communication with the communications module, the processor being configured, an electronic interface with a consumer device, communicating via the network, a buy button selection, and (perhaps) search queries.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
These additional elements are merely various versions of “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely applying the idea via a computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24, 29, 32, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (U.S. Patent Application Publication No. 2011/0246293, hereinafter Hayward) in view of Qin et al. (U.S. Patent Application Publication No. 2012/0253927, hereinafter Qin) and in further view of Walker et al. (U.S. Patent Application Publication No. 2010/0017022, hereinafter Walker).

Claim 21. Hayward discloses a system, comprising:
one or more servers (see at least, e.g., ¶¶ 0019-0020, marketplace server that “allows the customer to communicate with the marketplace server 203 and vendors 207”; citation by number only hereinafter) including:
a communications module configured to connect with consumer devices via a network (0019-0020, marketplace server that “allows the customer to communicate with the marketplace server 203 and vendors 207”); and
a processor in communication with the communications module (0019-0020, marketplace server that “allows the customer to communicate with the marketplace server 203 and vendors 207”), the processor being configured to:
provide an electronic user interface to a consumer device associated with a consumer account via the network, the electronic user interface comprising an impression with an indication of one or more items (0015-0016, pitch page, order information indicating an account and providing “payment information used to purchase the original product”, and after purchase, the customer is provided the pitch page, 0025 and 0043, “rather than simply adding … to an electronic cart”, indicating a 
receive, via the network and from the consumer device, a buy button selection input associated with the electronic user interface, the buy button selection input indicating a selected item (0015-0016, “Order Now” button, and similarly at 0025 and 0060, selection of “Buy Now” button);
subsequent to receiving a transaction completion indication for the selected item based on purchase transaction data associated with the consumer device (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”), determine a plurality of additional items (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”, the pitch pages as additional items), wherein the processor is configured to:
determine data representing a plurality of available items (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”, the pitch pages as additional items);
generate a purchase redirect display comprising redirect content, the redirect content comprising a plurality of impressions associated with the plurality of additional items (0016, “After confirming the purchase 
provide, via the network, the purchase redirect display to the electronic user interface (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”, the pitch pages as additional items and the redirect).
Hayward, however, does not appear to explicitly disclose assign a relevance metric to each of the plurality of available items based on item search queries associated with the consumer account and a redemption time attribute associated with the selected item; and select the plurality of additional items from the plurality of available items based on relevance metrics of the plurality of available items. Qin, though, teaches estimating a quality score for an advertisement (Qin at 0017), using a multistage approach (Qin at 0017, 0019), where “the first stage may be a performance-based stage” (Qin at 0017) and “the second stage of the multistage approach may be an advertisement-metrics-based stage”, the “advertisement metrics include a landing page relevance … [where, e.g.,] the landing page should be directly related to the ad and the searched keyword contained in the user's search query” (Qin at 0019), and the quality scores “may be used by the advertising service when determining when and where to use ads, how to rank ads, and the like” (Qin at 0020), such as, or including, by providing ad rankings and placement in accordance with the ad ranking (Qin 0026) in order to, among other things, allow 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of Hayward with the relevance metrics of Qin in order to assign relevance metrics based on search queries and using the metrics to select items so as to at least improve ads and/or ad rankings and improve advertising revenue.
The rationale for combining in this manner is that assigning relevance metrics based on search queries and using the metrics to select items is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to at least improve ads and/or ad rankings and improve advertising revenue as explained above.
Hayward in view of Qin, however, does not appear to explicitly disclose a redemption time attribute associated with the selected item. Walker, though, teaches a timer associated with an automatic upsell item (Walker at 0080), the offer being accepted via inactivity (Walker at 0081) “to advance the sale of upsell products” (Walker at 0080). Therefore, the Examiner understands and finds that using a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of Hayward in view of Qin with the redemption time of Walker in order to use a redemption time for an offer so as to advance sales.
The rationale for combining in this manner is that using a redemption time for an offer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to advance sales as explained above.

Claim 23: Hayward in view of Qin and in further view of Walker discloses the system, method, and program product of Claim 21, wherein the processor is configured to further: subsequent to receiving the transaction completion indication for the selected item, initiate a second countdown timer indicating a second pre-determined time period (Walker at 0080-0081).

Claim 24: Hayward in view of Qin and in further view of Walker discloses the system of Claim 21, wherein the processor is configured to further: arrange the plurality of impressions based on relevance metrics of the plurality of additional items (Qin at 0026, ad ranking and placement according to ad ranking, as per the combination above, and using the rationale as provided at the combination). 



Claim 41: Hayward in view of Qin and in further view of Walker discloses the system of claim 21, wherein the processor is configured to: determine a category attribute associated with the selected item; and assign the relevance metric to each of the plurality of available items based further on the category attribute associated with the selected item (Hayward at 0032-0036, where a more expensive, cheaper, lower price, equivalent price, and/or alternative product indicates that the upsell items are in the same category).

Claims 22, 25-28, 30, 33-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward in view of Qin and in further view of Walker and in still further view of Havas (U.S. Patent Application Publication No. 2013/0317921).

Claims 22, 30, and 38: Hayward in view of Qin and in further view of Walker discloses the system, method, and program product of Claims 21, 29, and 37, but 
Nevertheless, even if (or in the event that) the transaction not being completed is prior to the completion of the transaction, the Examiner notes that Havas teaches providing an interface “through which the customer can cancel and/or confirm the food order, such as within a limited period of time (e.g., one minute)” (Havas at 0017, see also, e.g., 0046, 0052, and 0053), so as “to enable the customer to cancel the food order, such as in the event of incidental or inadvertent selection of the order icon” (Havas at 0052). Therefore, the Examiner understands and finds that initiating a first countdown timer when the transaction is not complete is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to allow cancellation of incidental or inadvertent purchase.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the relevance advertising of Hayward in view of Qin with the timer of Havas in order to initiate a first countdown timer when the transaction is not complete so as to allow cancellation of incidental or inadvertent purchase.


Claims 25 and 33: Hayward in view of Qin and in further view of Walker discloses the system and method of Claims 21 and 29, wherein the processor is configured to further:
receive, via the network and from the consumer device, a first additional item selection input, the first additional item selection input indicating a first additional item from the plurality of additional items (Hayward at 0040-0043, further upsell pitch pages as based on accepting the initial and subsequent offers or pitches).
Hayward, however, does not appear to explicitly disclose complete an instant transaction for the first additional item based on the purchase transaction data, the instant transaction being a one-click transaction comprising the first additional item selection input associated with the purchase redirect display without a subsequent confirmation input to complete the instant transaction. Where Hayward does not appear to discuss the number of clicks required, Havas teaches “enable[ing] a customer to quickly submit a[n …] order, such as through a ‘single click’ or ‘two-click’ interaction with an order icon” (Havas at 0020), so as to enable ordering “with a minimal number of inputs (e.g., a single click or two inputs)” (Havas at 0044), i.e., for customer convenience. Therefore, the Examiner understands and finds that completing a transaction using a one-click technique without subsequent 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the relevance advertising of Hayward in view of Qin and in further view of Walker with the one-click transactions of Havas in order to complete a transaction using a one-click technique without subsequent confirmation so as to minimize customer input requirements for customer convenience.
The rationale for combining in this manner is that completing a transaction using a one-click technique without subsequent confirmation is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to minimize customer input requirements for customer convenience as explained above.

Claims 26 and 34: Hayward in view of Qin and in further view of Walker and in further view of Havas discloses the system and method of Claims 25 and 33, wherein the purchase redirect display comprises at least one of digital content describing the first additional item and a link to the digital content (Hayward at 0015-0016, pitch page, 0022, “each pitch page is associated with a pitch page URL that links to the pitch page” and “In one embodiment, a hoplink is displayed on an affiliate's website. A hoplink is a web address that directs customers who click on the hoplink to a vendor's website according to one embodiment.”). 

Claims 27 and 35: Hayward in view of Qin and in further view of Walker discloses the system and method of Claims 21 and 29, wherein the processor is further configured to:
receive, via the network and from the consumer device, a first additional item selection input, the first additional item selection input indicating a first additional item from the plurality of additional items (Hayward at 0040, “the customer's decision 303 is made whether to accept or decline upsell-1. If the customer accepted upsell-1, the upsell decision tree 300 instructs the marketplace server 203 to redirect the customer”, and similar at 0041 for upsell-2 offer); and 
generate a purchase summary display indicating the instant transaction (Hayward at 0063, receipt page).
Hayward in view of Qin and in further view of Walker, however, does not appear to explicitly disclose complete an instant transaction for the first additional item based on the purchase transaction data. Where Hayward discloses a “’Buy Now’ button” (Hayward at 0060), it appears this may not be a single click or instant transaction, but Havas teaches ordering and then purchasing “through a ‘single click’ or a ‘two-click’ interaction with an order icon” (Havas at 0020) so as to enable ordering “with a minimal number of inputs (e.g., a single click or two inputs)” (Havas at 0044), i.e., for customer convenience. Therefore, the Examiner understands and finds that completing a transaction, such as for the first additional item, using a one-click technique is applying a known technique to a known device, method, or product 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the relevance advertising of Hayward in view of Qin and in further view of Walker with the one-click transactions of Havas in order to complete a transaction, such as for the first additional item, using a one-click technique so as to minimize customer input requirements for customer convenience.
The rationale for combining in this manner is that completing a transaction, such as for the first additional item, using a one-click technique is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to minimize customer input requirements for customer convenience as explained above.

Claims 28 and 36. Hayward in view of Qin discloses the system and method of Claims 27 and 35, wherein the purchase summary display comprises a change transaction data selection, wherein the processor is further configured to: in response to receiving an indication of consumer selection of the change transaction data selection within a third predefined time period, modify the instant transaction for the first additional item using the purchase transaction data (Hayward at 0040-0043, upsell purchases, 0063, “The receipt page may only include a download link for the initial product that was purchased as well as one or more download links for products that were purchased from the set of upsells transmitted from the .


Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejections; however, Applicant’s amendment overcomes the respective rejections, therefore the rejections are withdrawn and the argument(s) are considered moot and not persuasive.

Applicant then argues the 103 rejections; however, the amendment necessitates new grounds of rejection, therefore, the rejections are withdrawn and the argument(s) are considered moot and not persuasive.

Applicant finally argues the 101 rejections, stating that “Applicant respectfully disagrees with the Office Action's arguments that claim elements can be summarized as the idea of ‘providing an impression with a buy capability and upon completion of that transaction, providing relevant impressions to the purchase,’”; however as acknowledged by Applicant “the Examiner notes that although this Remarks at 16).
Applicant then argues that the claims present a practical application since the “independent claims have been amended to clarify the technology used for determining relevance metrics” (Remarks at 17); however, this is encompassed by the abstract idea. The amendment, in this respect, adds that relevance is based in part on “a redemption time attribute associated with the selected item” and, after all, it would not be beneficial (as part of the abstract idea) to promote or attempt to upsell an item that cannot be redeemed in a timely manner (e.g., provide a coupon that has already expired). But rather, the more common practice (again, as part of the abstract idea) is to provide coupons or offers that are current and available – i.e., based on a redemption time attribute associated with the selected item. As such, this is not considered an additional element and does not constitute a practical application.
Applicant then alleges that since “features cited in the pending claims (including but not limited to ‘assign a relevance metric to each of the plurality of available items based on item search queries associated with the consumer account and a redemption time attribute associated with the selected item’) are not disclosed, taught, or suggested by the cited references. Applicant respectfully submits that these features, when combined with other features cited in the pending claims, recite an inventive concept that is significantly more than any alleged abstract idea” (Remarks at 17-18). However, again, the abstract idea encompasses providing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miley, Michelle, What is Up-Selling & Cross Selling?, downloaded from https://web.archive.org/web/20111023193912/https://smallbusiness.chron.com/upselling-cross-selling-23812.html via the Archive.org Wayback Machine, dated 23 
Gaudet, Charles, American Express, Tips for Upselling: A Lesson from McDonald’s, dated 26 January 2012, downloaded 20 November 2021 from https://www.americanexpress.com/en-us/business/trends-and-insights/articles/tips-for-upselling-a-lesson-from-mcdonalds/, indicating the “would you like fries with that?” meme and using it to illustrate selling items additional to a transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622